Mr. Justice Figueras
delivered the opinion of the court.
The following complaint was filed in the District Court of ■Ponce:
*809“The plaintiff, through her attorneys, Ramón Dapena and José Tons Soto, appears and alleges before this honorable court: 1. That Juan Crosas y Dalmau, the uncle of the plaintiff, died in the city of Gerona, Spain, on July 25, 1896, leaving an open will executed on July 25, 1896, before Notary Joaquin Ametller, in the town of Santa Cristina de Aro, of said city or province, by which will be devised the usufruct of all his property to his servant, Beatriz Malara y Pas-cual, and constituted as his universal heir .his brother, Francisco Crosas Dalmau (the father of the plaintiff), and substituted as heirs of the latter his children, prohibiting the sale, mortgage or incum-brance of the estate, which was to pass intact to the said children, and in the event that the said Francisco Crosas should die without issue, he constituted as his heir his other brother, Felix Crosas Dal-mau; 2. That at the time of the death of the testator, Juan Crosas Dalmau, his brother and heir in the first place, Francisco Crosas, was living, and had as his only descendants a daughter, the plaintiff, who was then a minor, having been born on May 31, 1885; 3. That under the pretext that the sale of the property left by Juan Crosas would be advantageous and necessary to the interests of said minor, all of the property being real property situated in Spain, Francisco Crosas obtained authority from the Court of First Instance of La Bisbal, in the province of Gerona, Spain, to sell such hereditary property, which sale was made against the express will of the testator and to the prejudice of the interests of the minor, who was thus deprived of the right of entering upon the full enjoyment and ownership of such property upon the death of her father; 4. That the proceeds of the sale of such property amounted to the sum of 16,000 Spanish pesos, and were paid in full by Felix Crosas Dalmau, who received it in Spain in trust from the attorneys in fact of Francisco Crosas Dalmau, for the purpose of effecting' the sale of the above-mentioned estate, with the charge of delivering said sum to the said Francisco Crosas Dalmau, the father of the plaintiff; 5. That of said sum of 16,000 Spanish pesos, equivalent to $10,482, Felix Crosas Dalmau appropriated the sum of $5,432, knowing that the ownership thereof was vested in his niece, the plaintiff, at that time a minor, alleging that Francisco Crosas, the father of the plaintiff, owed him his paternal legal portion, and that he had incurred alleged expenses for the sale of the estate and transfer of the price thereof to this Island, and the said Francisco Crosas, in his own name and on behalf of his daughter, the plaintiff, at that time a minor, on January 28, 1901, agreed to accept only $5,000 as the inheritance from his brother, Juan Crosas Dalmau, waiving in his own name and on behalf of -his daughter, the *810plaintiff, the right to receive the balance to make up the sum of $10,482, and gave a receipt in his own name and in that of the plaintiff, a minor at that time, to Felix Crosas, for the latter sum in full, without the proper judicial authority having been secured for this purpose; 6. That Felix Crosas Dalmau died and was succeeded by his wife, Francisca Castaing, as his only and universal heir, who accepted and. entered into possession of the estate.
“In view of the above, we pray the honorable court to set aside the contract referred to in the fifth statement of fact of this complaint, and to .adjudge'the defendants jointly to indemnify the plaintiff in the sum of $5,000 and legal interest thereon from January 28, 1901, and to pay the costs. Ponce, P. R., October 3, 1907. José Tous Soto, Ramón Dapena, Attorneys for Plaintiff.
“I, Felicita Crosas de Quiñones, solemnly swear that I am the plaintiff in this case; that I have read the foregoing complaint; that the facts stated in the same are true. Ponce, P. R., October 15, 1907. Felicita Crosas. Signed and sworn to before me, by Felicita Crosas de Quiñones, with whom I am personally acquainted. Ponce, P. R.„ October 15, 1907. Augusto Pasarell, Notary Public. ’ ’
The defendant, Francisco Crosas Dalmau, did not make answer to the complaint, but it was answered by Francisca Castaing, setting forth in her answer the antecedents and affirming that this same matter had been decided by the District Court of the United States for Porto Rico, specifically denying the fifth statement of fact, which is the principal one on this litigation, and making in its place the following allegation :
“That after Felix Crosas y Dalmau received the proceeds of the sale of that property in Spain he proceeded to comply with the instructions givén him by the principal heir and legal representative of the plaintiff, Felicita Crosas y Baez, and to this end paid the taxes and other debts and charges to which the said property was subject; he likewise paid the costs of the testamentary proceedings and other expenses .acknowledged and admitted by said principal heir, Francisco Crosas, and .as the legal representative of the plaintiff. Thereafter, Felix Crosas y Dalmau rendered clear and supported accounts to the person to whom he should do so — that is to say, Francisco Crosas— as the principal heir and the legal representative of the substitute heir. In these accounts Felix Crosas showed to the full satisfaction of *811Francisco Crosas, the father of the plaintiff, that from the proceeds of the sale of the hereditary property there remained $5,000, which sum Felix Crosas delivered to Francisco Crosas, and the latter received it .and executed in his own right and as the legal representative of his said daughter, the plaintiff, Felicita Crosas, in favor of Felix Crosas, an acquittance and receipt in due form, before Rafael León, a notary of this city acting in the place of Notary Matienzo, by instrument dated January 28, 1901, at the execution of which the plaintiff, Feli-cita Crosas, was present.
“6. She acknowledged as true this statement of fact of the complaint. Therefore, the defendant prays the court that in due time and in view of the allegations she has made, judgment be rendered holding: First, that the subject matter of the complaint has become res judicata, having been heretofore decided by final judgment of a court of competent jurisdiction; and second, that, otherwise, judgment be rendered in favor of the defendant dismissing the complaint with regard to her, and taxing the costs against the plaintiff. Ponce, January 7,1908. Gustavo Rodriguez, Attorney for the Defendant.
“On January 7, 1908, Francisca Castaing, the widow of Crosas, appeared before me and said that she has read the foregoing document and swears that the facts therein alleged are true; some of her own knowledge and others from hearsay. She signed and I certify. Francisca Castaing, widow of Crosas. Carlos J. Chardon, Notary Public. Notice was served this 8th day of January, 1908. José Tous Soto."
On March. 4,1908, the judge of the District Court of Ponce,, rendered the following judgment:
“The trial of this case having been had according to the date set on the calendar, at which trial Felicita Crosas y Baez appeared through her attorneys, Ramón Dapena and José Tous Soto, and the defendants, Francisco Crosas Dalmau and Felicita Castaing, as the only heirs of Felix Crosas, through' their attorney, Gustavo Rodriguez, and the court, after having heard the complaint and answer the evidence, and the arguments of the parties, holds that with reference to the defendant, Felicita Castaing, the law and the facts are against the plaintiff because, although the receipt in full executed in 1901 by Francisco in favor of Felix Crosas in no way affects the rights of the plaintiff, the latter has not proved nor alleged that in the event of the death of Francisco Crosas she would not receive in full the inheritance of 16,000 Spanish pesos with the proper deductions. *812Therefore, the complaint is dismissed with regard to the indemnity sought to be recovered, with the costs against the plaintiff, reserving to her the right to investigate and prove the payments made to her prejudice by Francisco Crosas and Felix Crosas with the knowledge on the part of the latter that the former lacked property sufficient to answer to the plaintiff for such payments, if it shotjid appear that Francisco Crosas does not have sufficient means to secure the rights of the plaintiff in such inheritance. ’ ’
The plaintiff took an appeal from this judgment, and the proceedings are now pending here, with a statement of facts duly approved and signed by the trial judge.
This statement does not show that the plaintiff presented any evidence whatsoever.
The defendant who answered the complaint, did present documentary evidence consisting of the deed referred to in the fifth statement of fact of the complaint, called a compromise, and the documents which in the opinion of the defendant, Francisca Castaing, prove that this same matter had been before the District Court of the United States for Porto Bico, and had been decided in due time in favor of said defendant.
In this case we cannot understand why the question at issue has been removed from its proper place, in order to enter upon disquisitions which are absolutely foreign to the •clear, precise and definite terms of the complaint and answer, which is what we should consider and study in order that the judgment may conform in every respect to what is sought and consequently to what has been the subject of legal controversy.
At no time has it been sought to recover herein the estate of the deceased Juan Crosas y Dalmau, nor is anything alleged against his will. Let us then put aside that estate and that will, and let us come to the prayer of the complaint in which the annulment of the contract referred to in the fifth statement of fact thereof is sought in addition to indemnity in the sum of $5,000 and legal interest on said sum from January *81326, 1901, according to the plaintiff, because said instrument contains a contract of compromise, and the plaintiff having’ been a minor at that time, the contract could not have been entered into without previous judicial authority; subsequently, in the brief of the appellant, taking into consideration the value of the property, which exceeds 2,000 pesetas, she alleges the violation of the second paragraph of article 1910 of the Civil Code of 1889, and of subdivision two, three and four of the former Law of Civil Procedure, all in support of the allegation that the compromise was entered into without the judicial authority in such cases required.
This is the real and only question at issue and it is that which we must decide in this litigation.
It is alleged, we say, that the instrument of January 28, 1901, embodies a compromise, and this is not the case. .
Article 1809 of the Civil Code of 1889, reads as follows:
“A compromise is a contract by which each of the parties in interest, by giving, promising, or retaining something, avoids the provocation of a suit, or terminates one that has already been instituted. ’'
Upon reading the instrument of January 28, 1901, it does not appear that any differences between Felix Crosas Dal-mau, Francisco Crosas and his daughter, now the plaintiff, had been compromised in any way.
There is not the slightest indication in the record, nor has the plaintiff proved anything and much less that said instrument and the contract entered into thereby were based on the idea of avoiding litigation or putting an end to an action already instituted.
Nor does said instrument show what right each of the parties thereto ceded on his part for the purpose of avoiding litigation, because only under such conditions can a compromise be entered into, which as a stricti juris contract, does not admit of any construction but a genuine and literal one.
If, therefore, the circumstances which characterize a con*814tract of compromise were not present, it must be agreed that in this case judicial authority was unnecessary on the ground that a minor was involved, on which fact the plaintiff and appellant,' Felicita Orosas y Baez lays great stress.
However this may be, it is a fact acknowledged in the complaint, that Francisco Crosas obtained from the courts of Spain authority to sell' the real property which composed the estate of the deceased, Juan Crosas Dalmau, and from this fact, which was accepted in Spain by the plaintiff, is no doubt derived the instrument of January 28, 1901, which is nothing-more than a rendition of accounts of that very sale, and the execution of a receipt in full for the. resulting balance which the father of the plaintiff, Francisco Crosas, received in cash.
The instrument of January 28, 1901, which as has been said before, is a logical and necessary consequence of the sale of the property which took place in Spain, is this and this only, and contains nothing else. Bead this instrument carefully, and it will be seen that it does not contain the slightest resemblance to a contract of compromise.
If, therefore, there is no compromise, the annulment thereof does not lie and consequently much less the indemnity which is also prayed for.
The defendant, Francisco Castaing also pleaded the exception of res judicata.
But the trial judge did not consider this allegation because he did not decide anything thereon, and as the defendant did not appeal from said judgment, i.t is not necessary that we consider this question now, when the complaint falls on other grounds.
In view of the reasons stated, the judgment rendered on March 4, 1908, by the Judge of the District Court of Ponce should be affirmed only in so far as it dismisses the complaint; with the costs of the appeal against the plaintiff and appellant.

So decided.

*815Justices Hernández and Wolf concurred.
Mr. Justice MacLeary dissented.
Mr. Chief Justice Quiñones did not take part in the decision of this case.